Pee Cubiam.
There is a presumption in favor of an attorney’s authority to act for any client whom be professes to represent. 6 C. J., 631, sec. 128. Tbe judgment was signed by attorneys professing to represent Sallie Hensley, and upon ber devolved tbe burden of showing tbat sbe did not consent to tbe judgment. Chemical Co. v. Bass, 175 N. C., 426; Gardiner v. May, 172 N. C., 192. Sbe assumed tbe burden and satisfied tbe trial court tbat sbe bad not employed counsel to represent ber in tbe matter then adjudicated; tbat tbe attorneys who signed tbe judgment bad not been authorized to do so; tbat she was not present at tbe bearing; and tbat sbe neither agreed nor authorized any one to agree to tbe judgment.
Tbe judgment is therefore affirmed. Lynch v. Loftin, 153 N. C., 270, 274.
Affirmed.